Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3 and 4 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 02/09/2021, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171937 A1 to Murakami et al. (hereinafter “Murakami”) in view of US 2011/0273215 A1 to Gupta (hereinafter “Gupta”)

Regarding Claim 3, Murakami teaches A transmission device, comprising: (Figures 3 and 4, illustrates example configurations of a transmission device)
a mapper that, in operation, generates first baseband signals and second baseband signals according to a 64-QAM scheme; (Figure 3 and [0246], illustrates a mapper 306A takes the interleaved data 305A and the frame configuration signal 313 as input and performs modulation, such as QPSK (Quadrature Phase Shift Keying), 16-QAM (16-Quadrature Amplitude Modulation), or 64-QAM (64-Quadrature Amplitude Modulation) thereon, then outputs a baseband signal 307A. (Depending on the frame configuration signal 313, the modulation scheme may be switched.)  Figure 113 and 1836, further discloses a mapper that takes data 11001 and control signal 11004 and generates a mapped signal and generates modulated signal s1(t) (i.e. first baseband signals) and modulated signal s2(t) (i.e. second base band signals) from the mapped signal.)
a signal processor that, in operation, generates first transmission signals and second transmission signals from the first baseband signals and the second baseband signals; and (Figure 123, illustrates weighting unit 600 (signal processor). Figure 6 and [0281], further discloses the weighting unit 600 receiving baseband signals s1(t) 307A (first baseband signal) and s2(t) 307B (second baseband signal), performs weighting (precoding) in accordance with signal processing scheme information, and outputs weighted signals 309A z1(t) (first transmission signals) and 316B z2(t) (second transmission signals).
a transmitter that, in operation, transmits the first transmission signals and the second transmission signals, (Figures 3 and 4 and [0253], illustrates wireless unit 310A or 310B that takes weighted signal 309A as input and performs processing such as quadrature modulation, band limitation, frequency conversion, amplification, and so on, then outputs transmit signal 311A. Transmit signal 311A is then output as radio waves by an antenna 312A)
wherein the signal processor performs a precoding and a first phase changing for an orthogonal frequency division multiplexing (OFDM) transmission, the first phase changing applies a phase change of i x Δλ, where i is a symbol number, (Figure 123,  [0281], and [1881], illustrates phase changer 317B (first phase changer) that receives z2(t) signal, and applies a phase change to each data symbol of the level-adjusted signal 12008B, by regularly changing the phase value that changes over time.  Figure 6 and [0286]-[0293] further illustrates a phase changing formula that regularly changes over time, where for each timestamp u, u+1, u+2 (i.e. “i” >= 0), a corresponding phase change in multiples of u* π/2 (i.e. i x Δλ) is determined. [0419] and [1473], further discloses time domain phase changing used when a single-carrier scheme is used, and frequency domain phase changing (i.e. first phase changing) used when using OFDM)
and the signal processor performs a second phase changing for a single-carrier transmission. ([0419] and [1473], further discloses time domain phase changing (i.e. second phase changing) used when a single-carrier scheme is used, and frequency domain phase changing used when using OFDM)
Murakami teaches a phase changer in [0295]-[0297], where a regular change in phase that are carried out by consecutive predetermined phases, such as every π/2,  but the change in phase need not be rotation by a constant amount, but may also be random.  Math equations 46 and 47, further illustrate example changes in phases. [0653]-[0654], further describes a formula that determines the phase changing value for an integer “k”, where 0<=k<=N-1.  Examiners notes that particular combinations of the variables k and N as described in formula 51 of [0653] can be found in the constraints of the limitation identified above). 
However, Murakami does not teach the phase change Δλ is π - π /m radians, where m is an integer greater than 3.
However, in a similar field of endeavor, Gupta discloses in [0070]-[0071], Alternatively, the maximum positive phase-shift can also be computed by using the formula (N-1).pi./N (i.e. equivalent to π - π /m), where N can be 0-9. If applying the formula to for instance the signals illustrated in FIG. 1, the maximum positive phase-shift (for N=9) is 8.pi./9. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami to include the above limitations as suggested by Gupta, for the purpose of disclosing detailed functionality of the phase shift as disclosed in Murakami using the same effective technique of the phase shift as disclosed in Gupta.

Regarding Claim 4, Murakami teaches A transmission method, comprising: 
generating first baseband signals and second baseband signals according to a 64-QAM scheme; (Figure 3 and [0246], illustrates a mapper 306A takes the interleaved data 305A and the frame configuration signal 313 as input and performs modulation, such as QPSK (Quadrature Phase Shift Keying), 16-QAM (16-Quadrature Amplitude Modulation), or 64-QAM (64-Quadrature Amplitude Modulation) thereon, then outputs a baseband signal 307A. (Depending on the frame configuration signal 313, the modulation scheme may be switched.)  Figure 113 and 1836, further discloses a mapper that takes data 11001 and control signal 11004 and generates a mapped signal and generates modulated signal s1(t) (i.e. first baseband signals) and modulated signal s2(t) (i.e. second base band signals) from the mapped signal.)
generating first transmission signals and second transmission signals from the first baseband signals and the second baseband signals; and (Figure 123, illustrates weighting unit 600 (signal processor). Figure 6 and [0281], further discloses the weighting unit 600 receiving baseband signals s1(t) 307A (first baseband signal) and s2(t) 307B (second baseband signal), performs weighting (precoding) in accordance with signal processing scheme information, and outputs weighted signals 309A z1(t) (first transmission signals) and 316B z2(t) (second transmission signals).
transmitting the first transmission signals and the second transmission signals, (Figures 3 and 4 and [0253], illustrates wireless unit 310A or 310B that takes weighted signal 309A as input and performs processing such as quadrature modulation, band limitation, frequency conversion, amplification, and so on, then outputs transmit signal 311A. Transmit signal 311A is then output as radio waves by an antenna 312A)
wherein the generation of the first transmission signals and the second transmission signals, for an orthogonal frequency division multiplexing (OFDM) transmission, includes a precoding and a first phase changing, the first phase changing applies a phase change of i x Δλ, where i is a symbol number (Figure 123,  [0281], and [1881], illustrates phase changer 317B (first phase changer) that receives z2(t) signal, and applies a phase change to each data symbol of the level-adjusted signal 12008B, by regularly changing the phase value that changes over time.  Figure 6 and [0286]-[0293] further illustrates a phase changing formula that regularly changes over time, where for each timestamp u, u+1, u+2 (i.e. “i” >= 0), a corresponding phase change in multiples of u* π/2 (i.e. i x Δλ) is determined. [0419] and [1473], further discloses time domain phase changing used when a single-carrier scheme is used, and frequency domain phase changing (i.e. first phase changing) used when using OFDM)
the generation of the first transmission signals and the second transmission signals, for a single-carrier transmission, includes a second phase changing. ([0419] and [1473], further discloses time domain phase changing (i.e. second phase changing) used when a single-carrier scheme is used, and frequency domain phase changing used when using OFDM)

Murakami teaches a phase changer in [0295]-[0297], where a regular change in phase that are carried out by consecutive predetermined phases, such as every π/2,  but the change in phase need not be rotation by a constant amount, but may also be random.  Math equations 46 and 47, further illustrate example changes in phases. [0653]-[0654], further describes a formula that determines the phase changing value for an integer “k”, where 0<=k<=N-1.  Examiners notes that particular combinations of the variables k and N as described in formula 51 of [0653] can be found in the constraints of the limitation identified above). 
However, Murakami does not teach the phase change Δλ is π - π /m radians, where m is an integer greater than 3.
However, in a similar field of endeavor, Gupta discloses in [0070]-[0071], Alternatively, the maximum positive phase-shift can also be computed by using the formula (N-1).pi./N (i.e. equivalent to π - π /m), where N can be 0-9. If applying the formula to for instance the signals illustrated in FIG. 1, the maximum positive phase-shift (for N=9) is 8.pi./9. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murakami to include the above limitations as suggested by Gupta, for the purpose of disclosing detailed functionality of the phase shift as disclosed in Murakami using the same effective technique of the phase shift as disclosed in Gupta.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477